        Case 5:21-cv-00061 Document 1 Filed 01/25/21 Page 1 of 8




                   IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

DELORIS KELLEY                                                                     PLAINTIFF

vs.                                   No. 5:21-cv-61

NATIONAL CENTER FOR BEHAVIORAL                                                 DEFENDANTS
HEALTH SOLUTIONS and
JELYNNE LEBLANC-BURLEY

                               ORIGINAL COMPLAINT

      COMES NOW Plaintiff Deloris Kelley (“Plaintiff”), by and through her

attorneys Merideth Q. McEntire and Josh Sanford of the Sanford Law Firm,

PLLC, and for her Original Complaint against The Center for Health Care

Services and Jelynne LeBlanc-Burley (collectively “Defendant” or “Defendants”),

she does hereby state and allege as follows:

                           I. PRELIMINARY STATEMENTS

      1.     Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”), for declaratory judgment, monetary damages,

liquidated damages, interest, and costs, including reasonable attorneys’ fees, as

a result of Defendant’s failure to pay Plaintiff lawful overtime compensation for

hours worked in excess of forty hours per week.

      2.     Upon information and belief, for at least three years prior to the

filing of this Complaint, Defendant has willfully and intentionally committed

violations of the FLSA as described, infra.



                                           Page 1 of 8
               Deloris Kelley v. National Center for Behavioral Health Solutions
                           U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-61
                                      Original Complaint
        Case 5:21-cv-00061 Document 1 Filed 01/25/21 Page 2 of 8




                            II. JURISDICTION AND VENUE

      3.      The United States District Court for the Western District of Texas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

      4.      The acts alleged herein had their principal effect within the San

Antonio Division of this District; venue is proper pursuant to 28 U.S.C. § 1391.

                                 III.     THE PARTIES

      5.      Plaintiff is an individual and resident of Wilson County.

      6.      Separate Defendant National Center for Behavioral Health

Solutions (“NCBHS”) is a domestic, for-profit corporation.

      7.      NCBHS does business as The Center for Health Care Services

Foundation.

      8.      NCBHS’s registered agent for service of process is Sheila Marlow

Due at 6800 Park Ten Boulevard, Suite 200-S, San Antonio, Texas 78213.

      9.      Separate Defendant Jelynne LeBlanc-Burley (“Burley”) is an

individual and resident of Texas.

      10.     Defendants maintain a website at http://www.chcsbc.org/.

                          IV.     FACTUAL ALLEGATIONS

      11.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      12.     Burley is a principal, director, officer, and/or owner of NCBHS.

      13.     Burley took an active role in operating NCBHS and in the

management thereof.

                                           Page 2 of 8
               Deloris Kelley v. National Center for Behavioral Health Solutions
                           U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-61
                                      Original Complaint
         Case 5:21-cv-00061 Document 1 Filed 01/25/21 Page 3 of 8




       14.     Burley, in her role as an operating employer of NCBHS, had the

power to hire and fire Plaintiff, often supervised Plaintiff’s work and determined

her work schedules, and made decisions regarding Plaintiff’s pay, or lack thereof.

       15.     Burley, at relevant times, exercised supervisory authority over

Plaintiff in relation to her work schedule, pay policy and the day-to-day job duties

that Plaintiff’s jobs entailed.

       16.     Burley acted as the employer of Plaintiff and is and has been

engaged in interstate commerce as that term is defined under the FLSA.

       17.     Defendant employs two or more individuals who engage in

interstate commerce or business transactions, or who produce goods to be

transported or sold in interstate commerce, or who handle, sell, or otherwise

work with goods or materials that have been moved in or produced for interstate

commerce, such as medical supplies and equipment.

       18.      Defendant’s annual gross volume of sales made or business done

is not less than $500,000.00 (exclusive of excise taxes at the retail level that are

separately stated) in each of the three years preceding the filing of the Original

Complaint.

       19.     Defendant participated in the management of Plaintiff’s work,

including setting and enforcing the amount of hours worked and the amount and

manner of compensation paid.

       20.     Defendant dictated, controlled and ratified, both implicitly and

explicitly, the wage and hour practices and all related employee compensation

policies that are at issue in this case.

                                            Page 3 of 8
                Deloris Kelley v. National Center for Behavioral Health Solutions
                            U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-61
                                       Original Complaint
         Case 5:21-cv-00061 Document 1 Filed 01/25/21 Page 4 of 8




        21.   Defendant is an “employer” within the meanings set forth in the

FLSA, and was, at all times relevant to the allegations in this Complaint,

Plaintiff’s employer.

        22.   At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

        23.   Plaintiff was employed by Defendant from 2002 until January of

2021.

        24.   In 2016, Defendant promoted Plaintiff to the job of Payroll Manager.

        25.   As a Payroll Manager, Plaintiff was classified as a salaried

employee, exempt from the overtime requirements of the FLSA.

        26.   At all relevant times herein, Defendant directly hired Plaintiff to work

at its facilities, paid her wages and benefits, controlled her work schedule, duties,

protocols, applications, assignments and employment conditions, and kept at

least some records regarding her employment.

        27.   Plaintiff’s primary job duties were reviewing time-sheets and

checking their accuracy, submitting payroll, communicating with banks, and

distributing W2 and 941 forms.

        28.   Plaintiff did not have the authority to fire or evaluate other

employees.

        29.   Until January of 2020, Plaintiff did not have the authority to hire

other employees.

        30.   In January of 2020, Plaintiff was allowed to hire one employee to

assist her in her job duties.

                                           Page 4 of 8
               Deloris Kelley v. National Center for Behavioral Health Solutions
                           U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-61
                                      Original Complaint
         Case 5:21-cv-00061 Document 1 Filed 01/25/21 Page 5 of 8




        31.   In November of 2020, Plaintiff was allowed to hire one more

employee to further assist her in her job duties.

        32.   Plaintiff did not exercise discretion or independent judgment as to

matters of significance.

        33.   Plaintiff sought input from her supervisors in lieu of making

significant decisions on her own.

        34.   Plaintiff did not manage the enterprise or a customarily recognized

department or subdivision of the enterprise.

        35.   Until November of 2020, Plaintiff did not direct the work of two more

other full-time employees or their equivalent.

        36.   Plaintiff regularly worked over forty hours per week.

        37.   Plaintiff estimates she regularly worked approximately 84 hours per

week.

        38.   Most or all of Plaintiff’s work was time-stamped within Defendant’s

system. Because of the time-stamping, Defendant knew that Plaintiff worked

more than 40 hours most weeks.

        39.   Defendant did not pay Plaintiff 1.5x her regular rate of pay for hours

worked over 40 per week.

        40.   At all relevant times herein, Defendant has deprived Plaintiff of

overtime compensation for all of the hours she worked over forty per week.

        41.   Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.




                                           Page 5 of 8
               Deloris Kelley v. National Center for Behavioral Health Solutions
                           U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-61
                                      Original Complaint
            Case 5:21-cv-00061 Document 1 Filed 01/25/21 Page 6 of 8




                 V.       CAUSE OF ACTION—VIOLATION OF THE FLSA

           42.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           43.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

           44.    At all times relevant to this Complaint, Defendant has been

Plaintiff’s “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

           45.    At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

           46.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to 40

each week and to pay 1.5x regular wages for all hours worked over 40 each

week, unless an employee meets certain exemption requirements of 29 U.S.C. §

213 and all accompanying Department of Labor regulations.

           47.    At all times relevant times to this Complaint, Defendant

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

           48.    Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of 1.5x her regular rate of

pay for all hours worked over 40 each week.

           49.    Defendant’s failure to pay Plaintiff all overtime wages owed was

willful.




                                                  Page 6 of 8
                      Deloris Kelley v. National Center for Behavioral Health Solutions
                                  U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-61
                                             Original Complaint
         Case 5:21-cv-00061 Document 1 Filed 01/25/21 Page 7 of 8




       50.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys’ fees, for all violations that occurred within the three years

prior to the filing of this Complaint.

                             VI.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Deloris Kelley respectfully

prays as follows:

       A.      That each Defendant be summoned to appear and answer this

Complaint;

       B.      That Defendant be required to account to Plaintiff and the Court for

all monies paid to Plaintiff;

       C.      A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA;

       D.      Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

       E.      Judgment for liquidated damages pursuant to the FLSA;

       F.      An order directing Defendant to pay Plaintiff prejudgment interest,

reasonable attorney’s fees and all costs connected with this action;

       G.      For a reasonable attorney’s fee, costs, and interest; and

       H.      Such other relief as this Court may deem just and proper.




                                            Page 7 of 8
                Deloris Kelley v. National Center for Behavioral Health Solutions
                            U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-61
                                       Original Complaint
Case 5:21-cv-00061 Document 1 Filed 01/25/21 Page 8 of 8




                                     Respectfully submitted,

                                     PLAINTIFF DELORIS KELLEY

                                     SANFORD LAW FIRM, PLLC
                                     Kirkpatrick Plaza
                                     10800 Financial Centre Parkway, Suite 510
                                     Little Rock, Arkansas 72211
                                     Telephone: (501) 221-0088
                                     Facsimile: (888) 787-2040

                                     /s/ Merideth Q. McEntire
                                     Merideth Q. McEntire
                                     Tex. Bar No. 24105123
                                     merideth@sanfordlawfirm.com

                                     /s/ Josh Sanford
                                     Josh Sanford
                                     Tex. Bar No. 24077858
                                     josh@sanfordlawfirm.com




                                 Page 8 of 8
     Deloris Kelley v. National Center for Behavioral Health Solutions
                 U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-61
                            Original Complaint
